DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "smoothly" in claim 1, line 21, is a relative term which renders the claim indefinite.  The term "smoothly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as “smoothly” may not be the same as what another person considers as “smoothly” thus the metes and bounds of the limitation cannot be determined.
The term "gradually" in claim 1, line 21, is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person .
The term "large" in claim 2, line 2, is a relative term which renders the claim indefinite.  The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as “large” may not be the same as what another person considers as “large” thus the metes and bounds of the limitation cannot be determined.  Is the Applicant trying to claim that the second double helical gear has a larger diameter than the first spur gear?
The term "smoothly" in claim 3, line 21, is a relative term which renders the claim indefinite.  The term "smoothly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as “smoothly” may not be the same as what another person considers as “smoothly” thus the metes and bounds of the limitation cannot be determined.
The term "gradually" in claim 3, line 21, is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as “gradually” may not be the same as what another person considers as “gradually” thus the metes and bounds of the limitation cannot be determined.
large" in claim 4, line 2, is a relative term which renders the claim indefinite.  The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as “large” may not be the same as what another person considers as “large” thus the metes and bounds of the limitation cannot be determined.  Is the Applicant trying to claim that the second double helical gear has a larger diameter than the first spur gear?
Claim 5 recites the limitation "the meshing guide grooves" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 only discloses a single meshing guide groove thus a plurality of meshing guide grooves has not been previously disclosed.
The term "smoothly" in claim 6, line 22, is a relative term which renders the claim indefinite.  The term "smoothly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as “smoothly” may not be the same as what another person considers as “smoothly” thus the metes and bounds of the limitation cannot be determined.
The term "gradually" in claim 6, line 22, is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person .
The term "smoothly" in claim 7, line 22, is a relative term which renders the claim indefinite.  The term "smoothly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as “smoothly” may not be the same as what another person considers as “smoothly” thus the metes and bounds of the limitation cannot be determined.
The term "gradually" in claim 7, line 22, is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as “gradually” may not be the same as what another person considers as “gradually” thus the metes and bounds of the limitation cannot be determined.
Claim 9 recites the limitation "the housing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the meshing guide grooves" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 only discloses a single meshing guide groove thus a plurality of meshing guide grooves has not been previously disclosed.
Allowable Subject Matter
Claim 8 is allowed over the prior art of record.
s 1-7, 9, and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ADAM D ROGERS/Primary Examiner, Art Unit 3656